Name: Commission Regulation (EEC) No 746/83 of 30 March 1983 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/48 Official Journal of the European Communities 31 . 3 . 83 COMMISSION REGULATION (EEC) No 746/83 of 30 March 1983 fixing the import levy on molasses sion that the levy at present in force should be altered as shown in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Article 16 (8) thereof, Whereas the import levy on molasses was fixed by Regulation (EEC) No 1717/82 (3), as last amended by Regulation (EEC) No 503/83 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1717/82 to the information at present available to the Commis HAS ADOPTED THIS REGULATION : Article 1 The import levy referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 shall be, in respect of molasses, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 31 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . (3) OJ No L 189 , 1 . 7 . 1982, p. 44. 4) OJ No L 56, 3 . 3 . 1983, p. 19 . ANNEX (ECU/100 kg) CCT heading No Description Levy 17.03 Molasses, whether or not decolorized 0